Citation Nr: 1758860	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to the service-connected disabilities, on an extraschedular basis, prior to January 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1980 to September 1984 and from July 1987 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to a total disability rating due to individual unemployability (TDIU).  In March 2012, the Veteran filed a Notice of Disagreement (NOD).  The RO furnished the Veteran a Statement of the Case (SOC) in January 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2014. 

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a December 2015 decision, the Board remanded the appeal for further development.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a TDIU caused by his service-connected disabilities.  In order to establish service connection for a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.     § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion; but, unemployability, in service-connected claims, associated with advancing age or intercurrent disability may not be used as a basis for a TDIU rating.  See 38 C.F.R. § 4.19; see also 38 C.F.R. §§ 3.341, 4.16 (2017).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2017).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the pendency of the Veteran's claim, which was received in May 2011, service connection has been in effect for traumatic brain injury (TBI) with cognitive and memory problems and some minor emotional lability, evaluated as 40 percent disabling; lumbar degenerative disc disease, evaluated as 20 percent disabling and then 40 percent disabling from January 29, 2015; and post traumatic skull fracture with residual grand mal seizure, evaluated as 10 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 60 percent prior to January 29, 2015 and 70 percent as of that date.

In its December 2015 decision, the Board found that the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU prior to January 29, 2015, but did meet the schedular criteria for a TDIU as of that date. 38 C.F.R. § 4.16 (a) (2017).  The Board subsequently found that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially-gainful occupation from January 29, 2015.

The Veteran contends that a TDIU is warranted since the date of his claim in May 2011.  As mentioned above, prior to January 29, 2015, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was no more than 60 percent, which was based on the 40-percent schedular rating for service-connected TBI, the 20-percent schedular rating for service-connected lumbar degenerative disc disease, and the 10-percent schedular rating for service-connected a post traumatic skull fracture.  Since the Veteran had two or more service-connected disabilities, which did not all satisfy the provisions to be considered "one 60-percent disability" under section 4.16(a)(1)-(5), the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a) were not met. 

As noted above, even if the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, an extra-schedular TDIU may be established when the Veteran is unable to secure or follow a substantially gainful occupation by reason of a service-connected disability. 38 C.F.R. § 4.16 (b).  Accordingly, in its October 2015 decision, the Board directed the AOJ to further develop the issue of entitlement to a TDIU due exclusively to the Veteran's service-connected disabilities on an extra-schedular basis, with consideration of whether, prior to January 29, 2015, the requirements for referral to the Director of the Compensation and Pension Service were met under 38 C.F.R. § 4.16 (b).

Additionally, the Board noted that the evidence of record suggested that the Veteran applied for unemployment, workers' compensation, and Social Security benefits and directed the AOJ to attempt to obtain any such records on the basis that they may have contained relevant information concerning evaluation of the Veteran's service-connected disabilities or the Veteran's ability to be gainfully employed. In the June 2016 supplemental statement of the case, the AOJ indicated that in April 2016 it sent the Veteran a letter requesting release forms to obtain employment/unemployment information and vocational records, but that it received no response.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The AOJ requested and received records from the Social Security Administration but determined that they did not contain sufficient information to address the question of extra-schedular evaluation prior to January 29, 2015.  The Board finds that the AOJ complied with the instructions in the October 2015 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based upon the evidence of record, the AOJ determined that submission of this issue for extra-schedular consideration was not appropriate.  While the information that might have been obtained in any applications for unemployment or workers compensation would certainly have been relevant to the Veteran's claim for TDIU, the Board nevertheless finds that, as discussed in greater detail in the October 2015 Remand, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to January 29, 2015. See 38 C.F.R. §§ 3.340, 4.16(b).  In pertinent part, the evidence of record demonstrates that the Veteran worked from November 2005 to October 2011 as a plumber, and last worked in October 2011. See July 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  In his TDIU application and October 2015 hearing testimony, the Veteran asserted that he was unable to work because of seizure disability, his head injury and lack of focus, and his back.  He asserted that he was fired from his job as a plumber because of his back. See October 2015 Hearing Transcript. 

In granting the Veteran's claim for a TDIU from January 29, 2015, the Board determined that the combined effects of his lumbar disability and his TBI with cognitive and memory problems prevented him from securing or following a substantially-gainful occupation.  While the Veteran did not meet the schedular requirements for TDIU prior to January 29, 2005, the evidence suggests that the conditions which render him unemployable existed prior to that date.  Thus, the Board finds that the requirements for referral to the Director of the Compensation and Pension Service were met under 38 C.F.R. § 4.16 (b).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to January 29, 2015 is warranted.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

Refer this case to the Director, Compensation Service for consideration of the assignment of a TDIU rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16 (b) (2017).  If the determination remains adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have given an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




